On petition for writ of certiorari to the Supreme Court of Louisiana. Motion of Louisiana Association of Criminal Defense Lawyers, et al. for leave to file a brief as amici curiae granted. Motion of National Jury Project for leave to file a brief as amicus curiae granted. Motion of The Ethics Bureau at Yale for leave to file a brief as amicus curiae granted. Petition *61for writ of certiorari granted. Judgment vacated, and case remanded to the Supreme Court of Louisiana for further consideration in light of Rippo v. Baker, 580 U.S. ----, 137 S.Ct. 905, 197 L.Ed.2d 167 (2017).